Citation Nr: 0510088	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-26 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
left shoulder dislocation, rated 10 percent disabling prior 
to October 2, 2002, 100 percent disabling to December 1, 
2002, and 10 percent thereafter. 

2.  Entitlement to an extension of a temporary total 
disability rating for a period of convalescence based on left 
shoulder surgery beyond November 30, 2002, pursuant to 38 
C.F.R. § 4.30.  

3.  Entitlement to a compensable initial rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1981.  
This appeal arises from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge in March 2004.

The issues of entitlement to an increased rating for the left 
shoulder disability and an extension of the temporary total 
disability rating for a period of convalescence based on left 
shoulder surgery beyond November 30, 2002, pursuant to 38 
C.F.R. § 4.30 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

Internal hemorrhoids are manifested by flare-ups of pain and 
bleeding two or three times per month, and itching with 
tender inflamed internal hemorrhoids shown during the recent 
VA examination.  




CONCLUSIONS OF LAW

The criteria for a 10 percent schedular rating for 
hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R.§ 4.7, 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, which is necessary to substantiate the claim.  
As part of the notice, VA shall inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Amendments to 38 U.S.C.A. §§ 5102 and 
5103 clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period.  

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided the RO 
decisions noted above, a statement of the case (SOC), and 
VCAA notice letters issued in March 2002 and April 2003.  
These documents provide notice of governing law and 
regulations as well as the reasons for the RO's 
determinations.  By way of these documents, the veteran was 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on his behalf.  
The April 2003 letter informed the veteran that VA would 
obtain any evidence if he identified and requested it.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
did not identify or request any evidence.  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claims.  VA examination reports are associated with his 
claims files.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran may not have been informed to furnish copies of any 
evidence in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that the veteran has not been 
prejudiced by these defects.  The veteran was provided notice 
of the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
unfair prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's service medical records (SMRs) reflect that the 
veteran was treated on several occasions for hemorrhoids.   

The RO received private medical reports in 2000 and 2001 
covering treatment primarily for orthopedic and neurological 
problems from 1993 to 2001 for several problems.  

During an April 2001 VA rectum and anus compensation 
examination, the veteran reported multiple hemorrhoid flare-
ups since active service, with itching, irritation, and 
bleeding at least three times per month.  The physician 
detected internal hemorrhoids, and noted that there were no 
external hemorrhoids.  Blood work was normal, i.e., anemia 
was not shown.  The diagnosis was internal hemorrhoids with 
residuals.

In August 2001, the RO granted service connection for 
hemorrhoids and assigned a non-compensable rating under 
Diagnostic Code 7336.

The veteran underwent colonoscopy in March 2002 at East 
Orange VA Medical Center.  Moderate-sized internal 
hemorrhoids were found. 

The veteran underwent a rectum and anus compensation 
examination in April 2003.  During the examination, he 
reported flare-ups of pain and bleeding two or three times 
per month.  He reported that the hemorrhoids occasionally 
protruded externally, whereupon they became inflamed.  
Hydrocortisone cream helped somewhat.  The physician noted 
that there was no history of anemia and that a colonoscopy of 
March 2002 revealed internal hemorrhoids.  The veteran denied 
leakage, fistula, or fissure, but said that he had itching.  
The physician found tender, inflamed internal hemorrhoids.  
No external hemorrhoid was present.  The diagnosis was 
internal hemorrhoids, currently on hydrocortisone cream, 
painful per rectal examination.  Careful management by a 
physician was recommended.  

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge that bleeding occurred three or four times 
per month and that he could lose as much as 1/2 pint of blood.  
He used creams during flare-ups.  Some flare-ups were so 
severe that they precluded sitting.  Two or three flare-ups 
each month could last as long as two to four days.  He 
mentioned that surgery was suggested.  

Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

According to 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004), 
a noncompensable rating is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent rating 
requires large or thrombotic irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent rating requires persistent bleeding and with 
secondary anemia, or hemorrhoids with fissures.

During the appeal period, the veteran's internal hemorrhoid 
have been manifested by reported flare-ups of pain and 
bleeding two or three times per month, and itching.  
Additionally, the recent VA examination found tender, 
inflamed internal hemorrhoids.  Based on this evidence the 
Board finds that the degree of disability resulting from the 
hemorrhoids more nearly approximates the next higher 
criteria.  38 C.F.R. § 4.7.  Accordingly a 10 percent rating 
is warranted throughout the appeal period.  See Fenderson v. 
West, 12 Vet. App. 119, 126-7 (1999).  

However, the same evidence does not support a higher rating.  
There is no evidence of persistent bleeding with secondary 
anemia, fissures, leakage, or fistula.  Accordingly a rating 
in excess of 10 percent is not warranted.


ORDER

A 10 percent initial evaluation for hemorrhoids is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  


REMAND

The veteran underwent left shoulder arthroscopy and 
acromioplasty on October 2, 2002 at a VA facility because of 
left shoulder instability with secondary impingement.  The 
postoperative diagnoses were impingement syndrome, anterior 
labral degenerative tear, and rotator cuff tear.  
Subsequently he received follow-up treatment at a VA 
facility, including physical therapy.  

In March 2003, the RO assigned a temporary total evaluation 
for the left shoulder effective from October 2, 2002, to 
December 1, 2002.  Thereafter, a 10 percent rating was 
assigned.  The veteran was notified of this decision in March 
12, 2003.  The Board interprets the veteran's March 10, 2004 
hearing testimony as a timely notice of disagreement 
regarding this determination.  Thus, a statement of the case 
is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


The Board also finds that this issue is intertwined with the 
claim for an increased rating for the residuals of the left 
shoulder dislocation.  A decision concerning the increased 
rating claim will be held in abeyance until the requested 
action set forth below has been completed. 

Accordingly, the case is REMANDED for the following:

The RO is requested to furnish the 
appellant a statement of the case as to 
the issue of entitlement to an extension 
of the temporary total disability rating 
for a period of convalescence based on 
the left shoulder surgery beyond November 
30, 2002, pursuant to 38 C.F.R. § 4.30.  
The RO is also requested to inform the 
appellant of the requirements necessary 
to perfect an appeal as to this issue.  

Thereafter, following any additional action deemed 
appropriate by the RO, the case should be returned to the 
Board for further appellate consideration.  By this action, 
the Board intimates no opinion, legal or factual, regarding 
the disposition of this matter.  No action is required of the 
appellant until he is so informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


